Case 19-14296             Doc 29   Filed 02/12/20 Entered 02/12/20 16:14:13               Desc Main
                                     Document     Page 1 of 2


                            UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MASSACHUSETTS


 In re:
                                                             Chapter 13
 JENNIFER MAGNY,
                                                             Case No. 19-14296
           Debtor

  MOTION TO EXTEND THE TIME FOR FILING SCHEDULES, CHAPTER 13
       PLAN AND OTHER DOCUMENTS TO FEBRUARY 17, 2020

           Jennifer Magny (the “Debtor”) respectfully request that this Court enter an Order
 extending the time for filing her schedules, Chapter 13 Plan and all other documents to
 February 17, 2020. In support the Debtor represents as follows:
          1.        Counsel needs more time to ensure all outstanding documents are
  accurate.
          2.        No creditors will be harmed by a short continuance.


          WHEREFORE, Jennifer Magny respectfully requests that this Court:
                    (a)      extend the time for filing her schedules, Chapter 13 Plan and all
          other documents to February 17, 2020; and
                    (b)      for such other relief as this Court deems just and proper.

                                                    Jennifer Magny,
                                                    By her counsel,

 DATED: February 12, 2020                           /s/ Herbert Weinberg__________
                                                    Herbert Weinberg (BBO #550415)
                                                    Rosenberg & Weinberg
                                                    805 Turnpike Street, Suite 201
                                                    North Andover, MA 01845
                                                    (978) 683-2479
                                                    hweinberg@jrhwlaw.com




                                                   1
Case 19-14296       Doc 29     Filed 02/12/20 Entered 02/12/20 16:14:13            Desc Main
                                 Document     Page 2 of 2


                        UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF MASSACHUSETTS

 In re:
                                                          Chapter 13
 JENNIFER MAGNY,
                                                          Case No. 19-14296
          Debtor

                               CERTIFICATE OF SERVICE

          I hereby certify that a copy of the Motion to Extend Time for filing Schedules,
 Chapter 13 Plan to February 17, 2020 and all other documents was this day sent, by
 mailing, first class mail, postage prepaid, or through the Court’s ECF systems to the
 following:

 Jennifer Magny                                    Carolyn Bankowski
 20 Mercier Avenue                                 Chapter 13 Trustee
 Dorchester, MA 02124                              P.O. Box 8250
                                                   Boston, MA 02114


 U.S. Bankruptcy Court                             Philip S. Levoff, Esquire
 J.W. McCormack Post Office & Court                Law Offices of Philip S. Levoff
 House                                             Attorney for Charles Street Family
 5 Post Office Square, Suite 1150                  Chiropractic, Inc.
 Boston, MA 02109-3945                             1172 Beacon Street, Suite 202
                                                   Newton, MA 02461-1148




          Signed under the penalties of perjury this 12th day of February, 2020.


                                                /s/ Herbert Weinberg____________
                                                Herbert Weinberg (BBO #550415)
                                                Rosenberg & Weinberg
                                                805 Turnpike Street, Suite 201
                                                North Andover, MA 01845
                                                (978) 683-24769
                                                hweinberg@jrhwlaw.com



                                               2
